Citation Nr: 0844157	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  06-29 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for dry eye syndrome, with 
pterygium and history of conjunctivitis, currently rated 10 
percent.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from May 1974 to May 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The veteran testified at a hearing before the Board in 
Washington, DC, in October 2007; the undersigned Veterans Law 
Judge presided.  

In November 2007, the Board remanded this case for additional 
evidentiary and procedural development.  As discussed below, 
the case is not yet ready for final appellate consideration 
and so must again be remanded.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's November 2007 remand specifically requested that 
the RO consider whether the assigned schedular rating is 
inadequate so as to warrant consideration of an 
extraschedular rating by the Director, Compensation and 
Pension Service.  Although the August 2006 statement of the 
case (SOC) had previously provided the veteran with the full 
text of 38 C.F.R. § 3.321(b), neither that document nor the 
March 2008 supplemental statement of the case (SSOC) 
mentioned consideration of referral for consideration of an 
extraschedular rating.  Significantly in this regard, the SOC 
noted that the current 10 percent rating was the maximum 
schedular rating provided under Code 6018.  Moreover, the 
SSOC indicated that the medical evidence showed that the 
veteran had ocular pain with a significant visual disability.  

The Board would point out that the United States Court of 
Appeals for Veterans Claims has held that "where remand 
orders of the Board or this Court are not complied with, the 
Board itself errs in failing to insure compliance."  Stegall 
v. West, 11 Vet. App. 268 (1998).  Accordingly, inasmuch as a 
significant portion of the Board's November 2007 remand was 
not completed by the RO, the veteran's appeal is not yet 
ready for final appellate consideration.  

The Board's remand also directed the RO to schedule the 
veteran for an eye examination; an examination was conducted 
in January 2008.  The Board observes that the physician who 
examined the veteran in January 2008 had apparently also 
treated his eye disability for several years.  The report of 
the January 2008 examination states that the veteran had not 
received any eye treatment for the previous 12 months.  
However, private records from that examiner's clinic indicate 
that the veteran was seen approximately two weeks before the 
VA examination complaining of very dry eyes, blurring and 
double vision, and difficulty reading.  Further, the private 
examiner's assessment at that time included a diagnosis of 
amaurosis fugax, which the examiner seemed to associate with 
the veteran's dry eye syndrome.  The VA examination report 
does not mention amaurosis fugax.  In addition, another 
examiner in the VA clinic in January 2005 referred to 
"1 diopter base out OU," possibly referring to correction 
for diplopia, although neither the private treatment records 
nor the recent VA examination reflect such a finding or 
correction.  This finding should be explained, if possible.  
Accordingly, an additional examination is needed clarify 
these matters.  

Finally, in January 2008, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the case of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Court 
held in Vazquez that, with respect to increased rating 
claims, notice pursuant to 38 U.S.C.A. § 5103(a) requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate such a claim,

 (1) the claimant must provide, or ask 
the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on the 
claimant's employment and daily life;  
(2) if the Diagnostic Code (DC) under 
which the claimant is rated contains 
criteria necessary for entitlement to a 
higher disability rating that would not 
be satisfied by the claimant 
demonstrating a noticeable worsening or 
increase in severity of the disability 
and the effect of that worsening has on 
the claimant's employment and daily life 
(such as a specific measurement or test 
result), the Secretary must provide at 
least general notice of that requirement 
to the claimant;  (3) the claimant must 
be notified that, should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
DCs, which typically provide for a range 
in severity of a particular disability 
from 0% to as much as 100% (depending on 
the disability involved), based on the 
nature of the symptoms of the condition 
for which disability compensation is 
being sought, their severity and 
duration, and their impact upon 
employment and daily life; and  (4) the 
notice must also provide examples of the 
types of medical and lay evidence that 
the claimant may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation - e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

On review of the file, the Board finds that the veteran has 
not been provided with notice compliant with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  He was sent a letter in 
August 2006 that provided him with the general criteria for 
establishing ratings and effective dates after service 
connection has been granted, pursuant to Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  However, the veteran has 
not been provided with any notice that complies with the 
criteria required by Vazquez.  

The veteran is hereby notified that it is his responsibility 
to report for the examination requested herein and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  38 
C.F.R. §§ 3.158 and 3.655 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran that, to 
substantiate his claim, he must provide 
- or ask the Secretary to obtain - 
medical or lay evidence demonstrating 
worsening or increase in severity of the 
disability and the effect that worsening 
has on his employment and daily life.  
Notify him that dry eye syndrome with 
pterygium and history of conjunctivitis 
has been rated analogously as 
conjunctivitis under Code 6018, which 
provides for a 10 percent rating during 
the active phase for objective symptoms; 
otherwise the disability is to be rated 
on the basis of residuals.  To the extent 
that the disability causes impairment in 
visual acuity, a disability rating will 
be determined by applying the relevant 
diagnostic codes - Codes 6061-6079 
(which provide for a range in severity 
from 0% to as much as 100%, based on the 
degree of impairment of central visual 
acuity).  Other codes may also apply, 
depending on manifestations.  Also 
provide him with examples of the types of 
medical and lay evidence that he may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to greater compensation - 
e.g., competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing greater 
impairment or exceptional circumstances 
relating to the disability and its impact 
on the veteran's employment and daily 
life.  

2.  Ask the veteran to identify all 
sources of treatment he has received for 
his eyes since January 2008.  Request 
copies of the records of all treatment 
identified by him and associate those 
records with the claims file.  

3.  Then schedule the veteran for an eye 
examination.  The claims file must be 
reviewed by the examiner.  The examiner's 
report should set forth all current eye 
symptoms, pertinent clinical findings, 
and diagnoses.  The examiner should 
indicate the likelihood (i.e., 50 percent 
probability or greater) that any noted 
symptoms, clinical findings, and 
diagnoses are related to the service-
connected dry eye syndrome, with 
pterygium and history of conjunctivitis.  
In particular, the examiner should 
indicate whether the veteran has 
amaurosis fugax (as noted by a private 
examiner in January 2008) and, if so, the 
examiner should state the likelihood 
(i.e., 50 percent probability or greater) 
that the disorder is related to his 
service-connected eye disability.  The 
examiner should also specifically comment 
on the presence or absence of any 
diplopia (see the VA clinic note dated in 
January 2005 regarding base out 
correction) and should indicate the 
likelihood (i.e., 50 percent probability 
or greater) that any current diplopia is 
related to the service-connected eye 
disability.  All opinions should be 
supported by adequate rationale.  

4.  After the development requested above 
has been completed to the extent 
possible, readjudicate the veteran's 
claim, specifically considering whether 
the case should be referred for an 
extraschedular evaluation.  If the claim 
is not granted to the veteran's 
satisfaction, provide him and his 
accredited representative with a 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond 
before returning the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


